



FORBEARANCE AGREEMENT


This FORBEARANCE AGREEMENT is entered into and dated as of August 14, 2018 (this
“Agreement”) with respect to that certain Multidraw Term Loan Agreement dated as
of October 17, 2016, among PetroQuest Energy, L.L.C., a Louisiana limited
liability company (the “Borrower”), PetroQuest Energy, Inc., a Delaware
corporation (the “Parent”), each of the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) (as amended, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”).
A.Reference is made to that certain (i) Indenture, dated as of February 17,
2016, among the Parent, the other Loan Parties and Wilmington Trust, National
Association, as trustee and collateral trustee, which governs the Parent’s 10%
Second Lien Secured Senior Notes due 2021 (the “2021 Notes”) issued pursuant
thereto (as amended, the “Senior Secured Indenture”), and (ii) Indenture, dated
as of September 27, 2016, among the Parent, the other Loan Parties and
Wilmington Trust, National Association, as trustee and collateral trustee, which
governs the Parent’s 10% Second Lien Senior Secured PIK Notes due 2021 (the
“2021 PIK Notes”; together with the 2021 Notes, the “Notes”) issued pursuant
thereto (as amended, the “Exchange Notes Indenture”; together with the Senior
Secured Indenture, each an “Indenture” and collectively, the “Indentures”).
B.    The Parent has informed the Administrative Agent and the Lenders that the
Parent has elected not to make the semi-annual interest payments totaling
approximately $14.2 million due on August 15, 2018 under the Indentures with
respect to the Notes.
C.    In accordance with Section 6.2 of the Credit Agreement, the Borrower has
notified, and hereby gives notice to, the Administrative Agent and the Lenders
that the following Defaults and Events of Default (each a “Specified Default”
and collectively, the “Specified Defaults”) may or will occur as of August 15,
2018 due to such non-payment of interest, and additional Events of Default may
or will subsequently occur solely in respect of such Defaults with the passage
of time, as set forth below:
(i)     an Event of Default under Section 8.1(H) of the Credit Agreement will
occur on August 15, 2018 solely as a result of the non-payment by the Parent,
the Borrower or any Subsidiary of interest under the Indentures with respect to
the Notes when due and payable, in respect solely of interest payable on August
15, 2018;


(ii)     a Default in respect of Section 8.1(G) of the Credit Agreement will
occur on August 15, 2018 solely as a result of the non-payment by the Parent,
the Borrower or any Subsidiary of interest under the Indentures with respect to
the Notes when due and payable, in respect solely of interest payable on August
15, 2018, which Default will become an Event of Default under Section 8.1(G) of
the Credit Agreement if not otherwise cured or waived within thirty (30) days
thereafter; and


1



--------------------------------------------------------------------------------







(iii)     a Default in respect of Section 8.1(F) of the Credit Agreement
regarding Section 6.4 of the Credit Agreement will occur on August 15, 2018
solely as a result of the non-payment by the Parent, the Borrower or any
Subsidiary of interest under the Indentures with respect to the Notes when due
and payable, in respect solely of interest payable on August 15, 2018, which
Default will become an Event of Default under Section 8.1(F) of the Credit
Agreement if not otherwise cured or waived within thirty (30) days thereafter.


D.    As a result of one or more of the Specified Defaults, the Administrative
Agent and the Lenders have the right to exercise certain rights and remedies
under the Credit Agreement and the other Loan Documents.
E.    The Borrower has requested that the Administrative Agent and the Lenders
agree to forbear from exercising their rights and remedies arising from the
Specified Defaults (and only to the extent arising solely from the Specified
Defaults) during the period (the “Forbearance Period”) from the Forbearance
Agreement Effective Date (as defined below) until the earlier to occur of (i)
11:59 p.m. ET on September 14, 2018 or (ii) the occurrence of any Forbearance
Default (as defined below) (such earlier date, the “Forbearance Termination
Date”).
F.    The Administrative Agent and the Lenders are willing to forbear from
exercising their rights and remedies arising from the Specified Defaults (and
only to the extent arising solely from the Specified Defaults) until the
Forbearance Termination Date on the terms and subject to the conditions set
forth herein.
G.    Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.     Forbearance.
(a)     Loan Documents. Subject to the other terms and conditions of this
Agreement, the Administrative Agent and the Lenders hereby agree, until the
Forbearance Termination Date, to forbear from the exercise of any and all rights
and remedies otherwise available under the Credit Agreement and the other Loan
Documents and/or applicable law on account of one or more of the Specified
Defaults (but only to the extent arising solely from the Specified Defaults),
including, without limitation, any enforcement action against any collateral
and/or acceleration of the Obligations of the Parent, the Borrower and the
Guarantor; provided, that the Administrative Agent and the Lenders shall be free
to exercise any or all of their respective rights and remedies arising on
account of the Specified Defaults (or any other Event of Default that may occur
and then be continuing) at any time on or after the Forbearance Termination
Date; and further provided that during the Forbearance Period, interest on all
outstanding Obligations, including the unpaid principal amount of the


2



--------------------------------------------------------------------------------





Term Loans, shall continue to accrue at the Applicable Rate plus (i) interest at
the rate provided for under Section 3.1(B) of the Loan Agreement and (ii) to the
extent applicable, any additional interest, penalties, fines or other payments
required by any of the Loan Documents or Applicable Law.
(b)     Specified Defaults. It is understood and agreed by the Parent, the
Borrower and TDC Energy LLC, a Louisiana limited liability company
(“Guarantor”), that, notwithstanding Section 1(a) above, the Specified Defaults
constitute one or more Defaults and Events of Default for all purposes of the
Loan Documents.
(c)     Modifications to Forbearance.
(i) Any agreement by the Administrative Agent and the Lenders to extend the
Forbearance Period, if any, or to waive the occurrence of the Forbearance
Termination Date, in each case with respect to the Loan Documents, must be set
forth in writing and signed by the Administrative Agent and the Lenders.
(ii) Each of the Parent, the Borrower, and the Guarantor acknowledges and agrees
that neither the Administrative Agent nor the Lenders have made any assurances
concerning any possibility of an extension of the Forbearance Period or waiver
of any occurrence of the Forbearance Termination Date.
(d)     Tolling of Statute of Limitations. Each of the Parent, the Borrower, and
the Guarantor acknowledges and agrees that the running of any statutes of
limitation or doctrine of laches applicable to any claims or causes of action
that the Administrative Agent or the Lenders may be entitled to take or bring in
order to enforce their rights and remedies against the Parent, the Borrower or
the Guarantor (or any of their respective assets) is, to the fullest extent
permitted by law, tolled and suspended during the Forbearance Period.
(e)     Notices. The Company hereby agrees to notify the Administrative Agent
and the Lenders reasonably promptly in writing of (a) any failure by any of the
Parent, the Borrower or the Guarantor to comply with their obligations set forth
in this Agreement or (b) the receipt by any of the Parent, the Borrower or the
Guarantor of any material complaint or demand by any person against any of the
Parent, the Borrower or the Guarantor.
(f)     Forbearance Fee. The Company shall pay to the Lenders, for their
account, a fee of $100,000 (the “Forbearance Fee”).
SECTION 2.     Forbearance Default. Nothing set forth herein or contemplated
hereby (a) is intended to or shall be construed as a waiver of or acquiescence
to any Specified Default, which shall continue in existence subject only to the
terms of the forbearance expressly provided for in Section 1(a) hereof, or (b)
shall constitute an agreement by the Administrative Agent and the Lenders to
forbear the exercise of any of the rights and remedies available to the
Administrative Agent and the Lenders under the Credit Agreement or the other
Loan Documents, as the case may be, and/or applicable law (all of which rights
and remedies are hereby expressly reserved by the Administrative Agent and the
Lenders) upon and after the occurrence of a Forbearance Default. For purposes


3



--------------------------------------------------------------------------------





hereof, the term “Forbearance Default” shall mean the occurrence of any or all
of the following: (i) any Event of Default under the Credit Agreement other than
the Specified Defaults, (ii) a breach by any of the Parent, the Borrower or the
Guarantor of any term of this Agreement, or (iii) any breach or inaccuracy of
any representation or warranty made by any of the Parent, the Borrower or the
Guarantor in Section 3 hereof.
SECTION 3.     Representations and Warranties. To induce the other parties
hereto to enter into this Agreement, each of the Parent, the Borrower and the
Guarantor represents and warrants to the Administrative Agent and the Lenders
that, as of the Forbearance Agreement Effective Date:
(a)         This Agreement has been duly authorized, executed and delivered by
each of the Parent, the Borrower and the Guarantor, and constitutes a legal,
valid and binding obligation of such Person in accordance with its terms.
(b)         No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance of
this Agreement by the Parent, the Borrower, or the Guarantor.
(c)         The aggregate outstanding principal amount of Term Loans is
$32,500,000 and the accrued and unpaid interest on the Term Loans through and
including August 14, 2018 is $795,833.
(d)         Other than as they relate to the Specified Defaults, Section 5.4(B)
or Section 5.22 of the Credit Agreement, the representations and warranties set
forth in Section 5 of the Credit Agreement are true and correct on and as of the
Forbearance Agreement Effective Date, except for any such representation that by
its terms is made only as of an earlier date, which representation remains true
and correct in all material respects as of such earlier date.
(e)         Other than the Specified Defaults, no Default or Event of Default
has occurred and is continuing.
(f)          None of the Parent, the Borrower or the Guarantor has any defense
to payment, counterclaims or rights of setoff with respect to any Term Loans or
any other Debt.
(g)      As of the Forbearance Agreement Effective Date, none of the Parent, the
Borrower or the Guarantor has any outstanding Swap Agreements.
SECTION 4.     Effectiveness. This Agreement shall become effective as of the
date set forth above on the date (the “Forbearance Agreement Effective Date”) on
which each of the following conditions have been satisfied:
(a)         the Administrative Agent (or its counsel) shall have received
counterparts of this Agreement that, when taken together, bear the signatures of
Parent, the Borrower, the Guarantor, the Administrative Agent and the Lenders;


4



--------------------------------------------------------------------------------





(b)         other than as they relate to the Specified Defaults, all
representations and warranties of the Parent, the Borrower and the Guarantor
contained herein shall be true and correct as of the Forbearance Agreement
Effective Date; and
(c)         The Borrower shall have paid (i) any and all fees and expenses
payable to the Administrative Agent pursuant to or in connection with this
Agreement, (ii) $20,000 towards the fees and expenses of the Lenders pursuant to
or in connection with this Agreement, and (iii) the Forbearance Fee.
SECTION 5.     Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise (a) affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document or
(b) alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements of the Parent, the Borrower or the
Guarantor contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall entitle, or be deemed to entitle, any of the
Parent, the Borrower or the Guarantor to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Agreement shall apply and
be effective only with respect to the provisions of the Credit Agreement, as
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement shall mean the Credit Agreement as modified hereby. This
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 6.     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile
transmission or via .pdf shall be as effective as delivery of a manually
executed counterpart hereof.
SECTION 7.     NO ORAL AGREEMENT.    THIS AGREEMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
SECTION 8.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


5



--------------------------------------------------------------------------------





SECTION 9.     Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
SECTION 10.     RELEASE. EACH OF THE PARENT AND ITS SUBSIDIARIES (IN ITS OWN
RIGHT AND ON BEHALF OF ITS PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND
ASSIGNS) HEREBY EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT IT
HAS NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS,
CAUSES OF ACTION, ACTIONS OR DAMAGES OF ANY CHARACTER OR NATURE, WHETHER
CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED,
DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN,
ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT, OR INDIRECT, AGAINST THE
ADMINISTRATIVE AGENT OR THE LENDERS (COLLECTIVELY, THE “CREDIT PARTIES”), ANY OF
ANY CREDIT PARTY’S AFFILIATES OR ANY OF ITS OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, ATTORNEYS OR REPRESENTATIVES OR ANY OF THEIR RESPECTIVE PREDECESSORS,
SUCCESSORS OR ASSIGNS (COLLECTIVELY, THE “LENDER-RELATED PARTIES”) OR ANY
GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE
OBLIGATIONS OR ANY LIENS OR SECURITY INTERESTS OF THE CREDIT PARTIES. IN PARTIAL
CONSIDERATION FOR THE AGREEMENT OF ADMINISTRATIVE AGENT AND LENDERS TO ENTER
INTO THIS AGREEMENT, EACH OF THE PARENT AND ITS SUBSIDIARIES HEREBY KNOWINGLY
AND UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES
THE LENDER-RELATED PARTIES FROM, AND COVENANTS NOT TO SUE THE LENDER-RELATED
PARTIES FOR, ANY AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS,
CLAIMS, CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES
OF EVERY NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT OR INDIRECT, ARISING OUT OF OR FROM OR RELATED TO ANY OF THE
LOAN DOCUMENTS, WHICH THE PARENT OR ANY SUBSIDIARY NOW OWNS AND HOLDS, OR HAS AT
ANY TIME HERETOFORE OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS
OWN CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN ADDITION TO ANY OTHER
RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY THE PARENT OR ANY SUBSIDIARY AND
SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY
THE PARENT OR ANY SUBSIDIARY IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES.


6



--------------------------------------------------------------------------------





SECTION 11.     Payment of Expenses. The Borrower agrees to pay or reimburse
Administrative Agent and Lenders for all of their respective out-of-pocket costs
and expenses incurred in connection with this Agreement, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to Administrative Agent and Lenders.
SECTION 12.     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 13.     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 14.     Direction. The Lender executing this Agreement hereby directs
the Administrative Agent to execute and deliver this Agreement and to perform
its obligations hereunder. The Lender represents that it is the sole Lender
under the Credit Agreement and is not a Defaulting Lender.


[SIGNATURES BEGIN NEXT PAGE]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.
BORROWER:    PETROQUEST ENERGY, L.L.C.
/s/     J. Bond Clement                
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






PARENT:    PETROQUEST ENERGY, INC.
/s/     J. Bond Clement                
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






GUARANTOR:    TDC ENERGY LLC
/s/     J. Bond Clement                
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer


ADMINISTRATIVE AGENT:    WELLS FARGO BANK, NATIONAL     ASSOCIATION, as
Administrative Agent




By:_/s/ Jason Prisco________________
Name: Jason Prisco
Title: AVP













LENDERS:    SOUTHPAW CREDIT OPPORTUNITY     MASTER FUND LP


By: Southpaw GP LLC, its general partner




By:_/s/ Kevin Wyman _______________
Name: Kevin Wyman
Title: Managing Member






7

